               Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


THE J. M. SMUCKER COMPANY,                                )   CASE NO. 1:20-cv-3653
                                                          )
                  Plaintiff,                              )   JUDGE
         v.                                               )
                                                          )
TRADESHIFT, INC.,                                         )   PLAINTIFF’S COMPLAINT
                                                          )   AND JURY DEMAND
                  Defendant.                              )

                                                 COMPLAINT

         Plaintiff, The J. M. Smucker Company (“Smucker”), brings this Complaint against

Defendant, Tradeshift, Inc. (“Tradeshift”).

                                          NATURE OF THE CASE

         1.       Smucker brings this case to recover the significant damages it incurred as a result

of the fraudulent inducement, fraudulent and/or negligent misrepresentations, and breaches of

contract committed by Tradeshift concerning its capabilities to perform under a services agreement

dated June 30, 2019 (“Services Agreement” or “Agreement”) 1.

         2.       Smucker is a household name synonymous with the consumer-packaged goods that

it and a network of suppliers make available across the nation. Given the number of suppliers,

brands, and volume of products it provides, Smucker requires a comprehensive and attuned

software system to manage its supply chain.

         3.       In 2019, Smucker began a rigorous search for a vendor that could provide operating

systems and applications for its supply chain’s procure-to-pay process. As part of the search,

Smucker asked contending vendors to answer over 200 questions in response to a formal Request



1 As the Agreement is marked “Confidential” it is not attached hereto but can be provided to the Court for an in
camera review.
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 2 of 14




for Proposal (“RFP”), complete an extensive report addressing hundreds of unique business criteria

and capabilities (the “Business Requirements Document” or “BRD”), and agree to an interview.

       4.      In response to Smucker’s requests, Tradeshift submitted information about its

business, capabilities, financial health, and experience that was replete with material

misrepresentations. Among other things, Tradeshift falsely represented that it was uniquely

qualified and able to satisfy hundreds of unique criteria listed in the Business Requirements

Document.

       5.      Smucker, in reliance on Tradeshift’s submissions and without knowledge of the

material misrepresentations contained therein, selected Tradeshift over other companies to serve

as its vendor, and, on June 30, 2019, the parties subsequently entered into the Services Agreement.

After the parties entered into the Services Agreement, Smucker discovered that Tradeshift could

not provide the services it contractually agreed to perform. Had Tradeshift launched its program

for Smucker as its enterprise procure-to-pay solution, it would have been riddled with critical and

fatal defects, which would have undoubtedly caused significant delays and disrupted

communications with and payments from Smucker’s suppliers.

       6.      If Smucker had known that Tradeshift materially misrepresented its ability to meet

Smucker’s stringent business requirements and its experience providing services to companies of

similar size and scope, Smucker would not have selected Tradeshift as its vendor or entered into

the Services Agreement.

       7.      Tradeshift was and remains incapable of satisfying Smucker’s exacting, much less

than basic, requirements it knew or reasonably should have known, that it could not perform.

       8.      As a direct result of Tradeshift’s inability to perform its obligations under the

Services Agreement, Smucker was forced to extend its contract with the existing software vendor

to perform those services and hire a new vendor, both at additional cost and expense, all in addition
                                                 2
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 3 of 14




to the hundreds of thousands of dollars it paid Tradeshift under the Services Agreement.

       9.      As a direct result of Tradeshift’s fraud, misrepresentations, and breach of contract,

Smucker has been damaged, and through this action, seeks rescission of the Services Agreement,

as well as compensatory damages and punitive damages, and the other relief requested herein.

                                         THE PARTIES

       10.     Smucker is an Ohio corporation with its principal place of business at One

Strawberry Lane, Orrville, Ohio 44667.

       11.     Smucker is an iconic one hundred twenty-three year old American company that

manufactures and sells scores of consumable products like jam, peanut butter, jelly, fruit syrups,

beverages, shortening, ice cream toppings, cooking oils, coffee, pet food, and other products.

       12.     Tradeshift is a Delaware corporation with its principal place of business at 612

Howard Street, Suite 100, San Francisco, California 94105.

       13.     Tradeshift represents itself as a provider of a cloud-based network and platform to

assist companies in digitizing the supply chain process.

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this action is between citizens of different states and the amount in controversy exceeds the sum

or value of $75,000.

       15.     Venue is proper in this Court pursuant to Section 14 of the Services Agreement in

which the parties agreed to the Southern District of New York as the exclusive venue for purposes

of disputes pursuant to the Agreement.

                            FACTS COMMON TO ALL COUNTS

   SMUCKER CONDUCTED DUE DILIGENCE IN SEARCH OF VENDORS THAT
   COULD MEET ITS EXACTING AND ABSOLUTE BUSINESS REQUIREMENTS

       16.     In 2019, Smucker began the process of selecting a vendor that could electronically
                                             3
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 4 of 14




manage its supply chain, including, but not limited to, supplier master data management, creating

and revising purchase requisitions, creating and revising purchase orders (“PO”), entering goods

receipts, invoice processing and reconciliation, and payments.

       17.     Smucker was specifically looking for a vendor to provide an operating system and

application that would allow Smucker to perform these functions electronically while also limiting

the manual intervention and handling of electronic data sources throughout the procure-to-pay

process.

       18.     Smucker deals with hundreds of suppliers on a daily basis for the different facets

of its business and requires a robust operating system and program tailored to meet its individual

and unique business needs.

       19.     Smucker engaged in a rigorous vendor selection process to find a company that

could provide the services it sought. It interviewed several vendors and required each to complete

a written RFP response and an extensive Business Requirements Document.

       20.     The RFP alone requested answers to over 200 questions regarding the vendors’

business and capabilities. The BRD sought detailed information about hundreds of requirements

sought by Smucker, which were categorized as either “Want” or “Must Have.” The BRD included

over 180 “Must Have” requirements that vendors had to be able to perform in order to provide the

services sought by Smucker.

       21.     The BRD clearly explained that a vendor’s failure to deliver a “Must Have”

requirement would result in complete project failure.

           TRADESHIFT MATERIALLY MISREPRESENTED ITS CAPABILITIES

       22.     Tradeshift is one of the vendors that participated in Smucker’s selection process,

which included an interview and completing the RFP and BRD.

       23.     During its interactions with Smucker, Tradeshift made a number of material
                                               4
               Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 5 of 14




representations regarding its qualifications and capabilities.

         24.      For example, in its March 2, 2019 submission in response to the RFP, 2 Tradeshift

responded to hundreds of questions regarding its business and program capability and functionality

which addressed, among other topics, catalog management, configuration, user interface, guided

buying, purchase orders (including purchase order setup and collaboration), budgeting, receiving,

invoicing, supplier information, system security and technology, general architecture, integration,

error handling, data security, support, and implementation.

         25.      While every representation cannot be included in this Complaint, Smucker provides

a sampling of some of the representations.

         26.      For example, Tradeshift represented that it had done “over 20 implementations over

the past 24 months” for companies similar in size and complexity to Smucker.

         27.      Tradeshift also included many representations about how its product was superior

to that of its competitors, stating “[o]ne of the key differentiators between Tradeshift and our

competitors is our ability to onboard suppliers for electronic invoicing as well as take up a myriad

of other opportunities on the Tradeshift network.”

         28.      Tradeshift represented that its revenue was $300-$500 million in the preceding

year.

         29.      Tradeshift represented and publicly disclosed that it received at least $250 million

in Series E funding in May 2018. On May 15, 2019, Tradeshift emailed Smucker a presentation

about its customers and funding that included this representation.

         30.      In regards to the questions about whether its software had certain capabilities, with

minimal exceptions, the answers were unequivocally “Yes.”


2 Given the voluminous nature of the RFP, as well as the confidentiality of the submission, it is not attached hereto
but can be provided to the Court for an in camera review.
                                                          5
               Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 6 of 14




         31.      Based on Tradeshift’s response to all of the questions in the RFP, Smucker selected

the company to participate as a final vendor in the selection process and asked it to complete the

BRD. On June 14, 2019, Chris Todd of Tradeshift submitted a completed BRD that expressly

represented that the company could fulfill most, if not all, of Smucker’s “Want” and “Must Have”

requirements.3

         32.      The scope of the representations is voluminous, and, as a result, they are not

repeated in this Complaint, but are contained in the BRD itself.

         33.      There were roughly 250 requirements on the BRD, over 180 of which were listed

by Smucker as “Must Have” requirements.

         34.      In other words, without these features the system would not work for Smucker.

         35.      Tradeshift not only represented that it could meet these requirements, but that the

majority were available “out of the box.” Thus, Tradeshift represented that its product was already

designed to meet Smucker’s “Want” and “Must Have” requirements.

         36.      Based on these representations, Smucker selected Tradeshift as its vendor.

         37.      A material consideration leading Smucker to select Tradeshift and enter into the

Services Agreement was the numerous representations made by Tradeshift in its RFP and BRD

submissions regarding the capability and functionality of its services platform.

         38.      As a result of Tradeshift’s representations, the parties entered into the Services

Agreement on June 30, 2019.

          THE PROJECT FAILED AS A RESULT OF NUMEROUS FATAL FLAWS

         39.      Shortly after the parties entered into the Services Agreement, the project

experienced significant delays.


3 Again, given the voluminous nature of the RFP, as well as the confidentiality of the submission, it is not attached
hereto but can be provided to the Court for an in camera review.
                                                          6
              Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 7 of 14




        40.     The issues were so numerous that Smucker was forced to review with and/or

provide a defects list to Tradeshift on a weekly, if not daily, basis.

        41.     In addition, it became necessary for the Smucker and Tradeshift project team to

speak daily and project management weekly, in an attempt to address the myriad of problems and

issues with the project.

        42.     Among the list of defects identified by Smucker were those identified as either

being “fatal” or “critical” in nature.

        43.     “Critical defect” is defined on the Smucker defects list as “one that prevents the

application from functioning and will delay go-live. This is a major flaw in the design that inhibits

a ‘Must Have’ business requirement from being met and has no workaround.”

        44.     “Fatal defect” is defined by that same document as a defect that “causes system

level errors that prevent the test execution from continuing. For example, clicking on the 'Submit'

button causes the application to crash. Fatal defects must be fixed immediately, so testing can

continue.”

        45.     Throughout this process, Smucker realized that Tradeshift misrepresented its

software’s capabilities in the RFP. For example, it represented that its system provided real-time

integration with Oracle, which later proved to be false. It also represented its system could “hide”

the overall value of a PO, which later proved to be false.

        46.     In addition, Smucker documented several instances in the BRD where Tradeshift

misrepresented the functionality of its software.

        47.     Of those misrepresentations, several were included in the BRD as “Must Have”

requirements that Tradeshift represented would be included in the program.

        48.     The following are examples of the “Must Have” requirements that Tradeshift

represented its program could meet:
                                                  7
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 8 of 14




                 (a) the ability to have one to many supplier site relationships;

                 (b) the ability for a user to ‘hide’ the overall PO value on a PO
                 communication to the supplier;

                 (c) the ability to integrate supplier master data from Oracle in an
                 automated manner;

                 (d) the ability to setup various approval routing rules (at entry of
                 invoice);

                 (e) the ability to setup reconciliation routing rules;

                 (f) the ability to customize the entry form;

                 (g) the ability for all master data to be real-time; and,

                 (h) the ability to enter a credit memo for returns.

       49.       Without these key “Must Have” requirements, Smucker’s procure-to-pay process

would not be able to handle a live production environment, as it would create stalled transactions,

data inaccuracies, and a lack of proper audit controls.

       50.       Several of these “Must Have” requirements, including the ability to enter a credit

memo for returns, were among the “out of the box” capabilities Tradeshift represented its program

could deliver.

       51.       It eventually became apparent, and Tradeshift later admitted, that its program could

not process credit memos or perform several of the other “Must Have” requirements identified by

Smucker.

       52.       When confronted with the critical and/or fatal defects in its program, and the

discrepancies between its representations and actual capabilities, including those that were

supposedly “out of the box,” Tradeshift merely offered to consider, but not commit to, addressing

the issues in a future release of the program software.

       53.       In other words, when confronted with the fact of a critical and/or fatal defect,

Tradeshift responded that it would consider an upgrade in the future.
                                                   8
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 9 of 14




       54.     It soon became apparent to Smucker that Tradeshift’s program did not have the

basic functionality needed to meet critical requirements and/or cure critical and/or fatal defects.

       55.     Tradeshift was aware of each of the defects and after weeks of attempts to cure,

nothing had been fixed.

       56.     As late as January 6, 2020, the program still had several defects, some of which

were critical, and others which were fatal, to the program.

       57.     Tradeshift’s software did not meet Smucker’s most basic functionality

requirements, and Tradeshift was unable to perform its obligations under the Services Agreement.

       58.     And it also became apparent to Smucker that Tradeshift had not worked with 20

similar companies on similar projects, its revenue in 2018 was not $300-$500 million, its financial

position was brittle despite claims of ample funding in May 2018, and its product was not superior

to that of competitors and was woefully inadequate for the needs of Smucker.

                  TRADESHIFT’S FRAUD VOIDED THE AGREEMENT

       59.     As it became apparent that Tradeshift could no longer perform under the Services

Agreement, and that it had materially misrepresented the capabilities and functionality of its

product, Smucker was forced to void the contract as of January 16, 2019. Had Tradeshift accurately

represented its capabilities, Smucker would never have entered into the Services Agreement.

                    SMUCKER INCURRED SIGNIFICANT DAMAGES

       60.     As a result of Tradeshift’s material misrepresentations and fraud, Smucker entered

into the Services Agreement and, because Tradeshift proved incapable of performing its

obligations, incurred and continues to incur significant damages.

       61.     To date, Smucker has paid Tradeshift $850,217.52, and there is an additional

$232,410.91 in outstanding invoices. Smucker was also forced to incur hundreds of thousands of

dollars in selecting a vendor to replace Tradeshift and to integrate a new product into Smucker’s

                                                 9
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 10 of 14




system.

                                        COUNT I
                                 FRAUDULENT INDUCEMENT

       62.      Plaintiff incorporates by reference the allegations in the above paragraphs as if they

were fully set forth herein.

       63.      As set forth above and reflected in correspondence between the parties, in

responding to Smucker’s RFP and BRD, Tradeshift misrepresented material facts about its

capabilities and the functionality of the product it could deliver to Smucker.

       64.      In the RFP that Tradeshift sent to Smucker on March 2, 2019, the

misrepresentations are numerous, including, but not limited to, the financial stability of Tradeshift,

its experience with similar companies and projects, its superiority to competitor products, and the

functionality of its software including that its system provided real-time integration with Oracle

and could “hide” the overall value of a PO.

       65.      In the BRD that Tradeshift sent to Smucker on June 14, 2019, the

misrepresentations were also numerous, including, but not limited to, (1) the ability to have one to

many supplier site relationships; (2) the ability for a user to ‘hide’ the overall PO value on a PO

communication to the supplier, (3) the ability to integrate supplier master data from Oracle in an

automated manner; (4) the ability to setup various approval routing rules (at entry of invoice); (5)

the ability to setup reconciliation routing rules; (6) the ability to customize the entry form; (7) the

ability for all master data to be real-time; and (8) the ability to enter a credit memo for returns.

       66.      If Tradeshift had responded truthfully and with full and complete disclosures,

including the limitations of its product’s capabilities, Tradeshift’s submission to the BRD would

have revealed that it was incapable of meeting many of Smucker’s “Want” and “Must Have”

requirements.


                                                  10
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 11 of 14




       67.     Smucker did not know or have reason to know that Tradeshift’s submissions

contained material misrepresentations and instead relied on Tradeshift’s responses in evaluating

the RFP and BRD and selecting Tradeshift as its vendor.

       68.     Tradeshift knew or should have known that many of its statements in the RFP and

BRD were false, misleading, and/or incomplete, or it knew or should have known that it was

misrepresenting information that was material to the RFP and BRD.

       69.     Alternatively, Tradeshift acted with utter disregard for the truth of its statements.

       70.     Tradeshift intended for Smucker to reply upon its responses to the RFP and BRD

and Smucker reasonably relied on those responses.

       71.     Smucker was injured because, but for Tradeshift’s false and misleading

representations, Smucker would not have selected Tradeshift as its vendor or entered into the

Services Agreement.

       72.     Smucker is entitled to rescission of the Services Agreement, compensatory

damages, and punitive damages in an amount sufficient to punish and deter Tradeshift from

engaging in similar fraudulent behavior in the future.

                                     COUNT II
                           FRAUDULENT MISREPRESENTATION

       73.     Plaintiff incorporates by reference the allegations in the above paragraphs as if they

were fully set forth herein.

       74.     Tradeshift made misrepresentations of material fact before the execution of the

Services Agreement, as described above, as well as misrepresentations following the execution of

the Services Agreement, including representations regarding its financial stability, that its product

was superior to that of competitors, the capabilities of its product, and representations of active

relationships with customers of a similar size and scope, as stated above and throughout this


                                                 11
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 12 of 14




Complaint.

       75.      Smucker entered into the Services Agreement relying on Tradeshift’s responses to

the RFP and BRD.

       76.      After executing the Services Agreement, Tradeshift continued to misrepresent

material facts respecting its ability to perform its obligations under the Agreement.

       77.      Tradeshift’s representations were false when made, and Tradeshift acted

intentionally, recklessly, willfully, and/or maliciously in making them.

       78.      Tradeshift knew, or should have known, that its representations were false, and it

intended or knew that Smucker would rely on those representations to its detriment.

       79.      Smucker justifiably relied on these misrepresentations in evaluating Tradeshift’s

responses to the RFP and BRD, and in entering the Services Agreement and continuing to do

business with Tradeshift.

       80.      Smucker suffered damage and injury as a direct and proximate result of its reliance

on Tradeshift’s material misrepresentations. As a result, Smucker is entitled to compensatory and

punitive damages.

                                        COUNT III
                               NEGLIGENT MISREPRESENTATION

       81.      Plaintiff incorporates by reference the allegations in the above paragraphs as if they

were fully set forth herein.

       82.      As described in detail above, Tradeshift misrepresented the functionality and

performance of its product and the suitability of its system and features for a complex operation

like Smucker.

       83.      The information communicated to Smucker was false and misleading.

       84.      Tradeshift failed to exercise reasonable care in communicating the information.


                                                 12
             Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 13 of 14




       85.     Smucker justifiably relied on the information provided by Tradeshift in deciding to

select Tradeshift as its vendor for the project and enter into the Services Agreement.

       86.     Smucker suffered damage and injury as a direct and proximate result of its reliance

on the false information provided by Tradeshift.

                                        COUNT IV
                                   BREACH OF CONTRACT

       87.     Plaintiff incorporates by reference the allegations in the above paragraphs as if they

were fully set forth herein.

       88.     For all the reasons stated above, Tradeshift committed a material breach of the

Services Agreement that cannot be remedied.

       89.     Thus, Smucker is entitled to receive all sums paid to Tradeshift under the Services

Agreement.

                                     PRAYER FOR RELIEF

       Plaintiff The J. M. Smucker Company prays for judgment in its favor and against

Tradeshift, Inc. for damages for fraudulent inducement, fraudulent and/or negligent

misrepresentation, and breach of contract, pre- and post-judgment interest, punitive damages,

costs, and such further relief to which Plaintiff may be entitled.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.




                                                 13
Case 1:20-cv-03653 Document 1 Filed 05/11/20 Page 14 of 14




                             Respectfully submitted,

                             /s/ Ronie M. Schmelz
                             Ronie M. Schmelz (5026158)
                             TUCKER ELLIS LLP
                             950 Main Avenue
                             Suite 1100
                             Cleveland, OH 44113
                             Telephone: 216.592.5000
                             Facsimile:    216.592.5009
                             E-mail:        ronie.schmelz@tuckerellis.com

                             Attorney for Plaintiff The J.M. Smucker
                             Company




                            14
